        CASE 0:20-cv-00877-JRT-HB Doc. 35 Filed 02/08/21 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 JASON A. HAYZLETT, KEVIN T. COX, and
 JOSEPH A. HERR,
                                                       No. 20-877 (JRT/HB)

                                Plaintiffs,

 v.                                                   MEMORANDUM OPINION
                                                          AND ORDER
 SUSAN JOHNSON, TERRY KNEISEL, STEVE
 SAJDAK, SCOTT BENOIT, and SARAH
 KULAS, in their individual and official
 capacities,

                              Defendants.


      Jason A. Hayzlett, Kevin T. Cox, and Joseph A. Herr, MSOP, 1111 Highway
      73, Moose Lake, MN 55767, pro se.

      Ali Patrick Afsharjavan, OFFICE OF THE MINNESOTA ATTORNEY GENERAL,
      445 Minnesota Street, Suite 1400, St. Paul, MN 55101, for defendants.


      Plaintiffs Jason A. Hayzlett, Kevin T. Cox, and Joseph A. Herr, who are civilly

committed in the Minnesota Sex Offender Program (“MSOP”), filed a Complaint against

multiple MSOP staff members in their individual and official capacities.      Plaintiffs’

Complaint alleges constitutional violations under the First and Fourteenth Amendments.

Defendants moved to dismiss the Complaint, pursuant to Rules of Civil Procedure 12(b)(1)

and 12(b)(6). Magistrate Judge Hildy Bowbeer recommended that Defendants’ Motion

be granted, and Plaintiffs’ Complaint be dismissed with prejudice.       Plaintiffs filed

Objections to Judge Bowbeer’s Report and Recommendation (“R&R”).
          CASE 0:20-cv-00877-JRT-HB Doc. 35 Filed 02/08/21 Page 2 of 10




        Because the Court finds that Plaintiffs have failed to state a claim for violations of

Plaintiffs’ constitutional rights under the First and Fourteenth Amendments, the Court

will overrule Plaintiffs’ objections, adopt the R&R, and grant Defendants’ Motion to

Dismiss with prejudice.

   I.      FACTUAL BACKGROUND

        Plaintiffs Jason A. Hayzlett, Kevin T. Cox, and Joseph A. Herr are civilly committed

to the Minnesota Sex Offender Program (“MSOP”) and reside at MSOP’s facility in Moose

Lake, Minnesota. (Compl. ¶ 1, April 2, 2020, Docket No. 1.) Plaintiffs’ complaint focuses

on an MSOP policy (“Policy 420-5250”), which establishes a list of “approved vendors”

from which clients of the program can purchase certain approved durable goods,

including televisions, DVD players, and gaming systems. (Compl. ¶¶ 8–10.) Plaintiffs state

that although Policy 420-5250 identifies a list of approved vendors for other durable

goods, there is only one vendor—a GameStop located in Texas—from which clients are

allowed to purchase first generation Xbox 360 gaming systems. (Id.) MSOP staff

circulated a memo to clients on April 25, 2019, which relayed the approved vendor

limitation for first generation Xbox 360 systems. (Id. ¶ 9.)

        Plaintiffs allege that as of January 2020, the approved GameStop location had

depleted its stock of first generation Xbox 360 gaming systems and did not intend to

restock. (Id. ¶¶ 12–15.) Plaintiffs claim that they made repeated requests to MSOP staff

to attempt to find alternate means of purchasing the specific Xbox 360 systems, but the


                                             -2-
           CASE 0:20-cv-00877-JRT-HB Doc. 35 Filed 02/08/21 Page 3 of 10




policy was not modified, and they were unable to purchase the Xbox units. (Id.) Rather,

MSOP staff suggested that Plaintiffs could purchase a different video game system. (Id.

¶¶ 13–14.) Plaintiffs also contend that clients who had an “outside resource person”

were able to place orders to obtain the Xbox systems when others could not, and that

some Plaintiffs were disadvantaged because payment was only accepted via credit or

debit card. (Id. ¶¶ 16, 18.)

   II.      PROCEDURAL HISTORY

         On April 3, 2020, Plaintiffs brought an action pursuant to 42 U.S.C. § 1983 against

Susan Johnson, Program Manager at MSOP-Moose Lake; Terry Kneisel, Assistant Facility

Director at MSOP-Moose Lake; Steve Sajdak, State Program Administrative Director; Scott

Benoit, Security Program Manager; and Sarah Kulas, Supervisor of Property and Mail at

MSOP- Moose Lake, in their individual and official capacities. (Compl. ¶ 7.) Plaintiffs

allege that Defendants have infringed their First Amendment right to freedom of speech

and their Fourteenth Amendment rights to due process and equal protection by

implementing Policy 420-5250, restricting their purchase of Xbox 360 gaming systems to

a certain vendor, and discriminating against clients who do not have an “outside resource

person” or access to approved payment methods. (Id. ¶¶ 8–20.)

         Defendants moved to dismiss the Complaint with prejudice for lack of subject

matter jurisdiction, pursuant to Rule 12(b)(6) for failure to state a claim upon which relief




                                             -3-
           CASE 0:20-cv-00877-JRT-HB Doc. 35 Filed 02/08/21 Page 4 of 10




may be granted. 1 (Defs.’ Mot. Dismiss, June 2, 2020, Docket No. 21). Upon review, the

Magistrate Judge issued a Report and Recommendation (“R&R”) finding that Plaintiffs’

Complaint, as pleaded, (1) did not plausibly allege that MSOP’s policy restricting the

purchase of Xbox 360 systems to certain vendors violated their First Amendment rights

to freedom of speech; (2) did not allege that any similarly situated individuals were

treated dissimilarly, as required for an equal protection claim; (3) did not identify any

constitutionally protected liberty interest that would have triggered a cognizable

procedural due process claim; and (4) did not demonstrate that Defendants’ conduct was

egregious or outrageous as required for a plausible substantive due process claim. (R&R

at 7, 9–11, Sept. 28, 2020, Docket No. 32.) 2 On October 19, 2020, Plaintiffs filed objections

to the R&R. (Pls.’ R&R Obj., Oct. 19, 2020, Docket No. 33.)


                                         DISCUSSION


    I.      STANDARD OF REVIEW

         After a magistrate judge files an R&R, a party may file “specific written objections

to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2); accord D. Minn.


1
 Defendants also move to dismiss based on lack of subject matter jurisdiction, pursuant to Rule
12(b)(1) but do not present substantive argument on that ground. Because the Court finds that
Plaintiffs fail to state a claim upon which relief can be granted, the Court analyzes the Motion
pursuant only to Rule 12(b)(6).
2
  The R&R further recommended that Defendants were entitled to qualified immunity because
Plaintiffs did not plausibly allege that Defendants violated a clearly established constitutional
right. (Id. at 12–13.) Because Plaintiffs claims are deficient on the merits, the Court need not
address the question of qualified immunity.

                                              -4-
          CASE 0:20-cv-00877-JRT-HB Doc. 35 Filed 02/08/21 Page 5 of 10




LR 72.2(b)(1). “The objections should specify the portions of the magistrate judge’s report

and recommendation to which objections are made and provide a basis for those

objections.” Mayer v. Walvatne, No. 07–1958, 2008 WL 4527774, at *2 (D. Minn. Sept.

28, 2008). For dispositive motions, the Court reviews de novo a “properly objected to”

portion of an R&R. Fed. R. Civ. P. 72(b)(3); accord D. Minn. LR 72.2(b)(3). “Objections

which are not specific but merely repeat arguments presented to and considered by a

magistrate judge are not entitled to de novo review, but rather are reviewed for clear

error.” Montgomery v. Compass Airlines, LLC, 98 F. Supp. 3d 1012, 1017 (D. Minn. 2015).

“A document filed pro se is to be liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quotation omitted).


   II.      MOTION TO DISMISS

         When reviewing a Rule 12(b)(6) motion to dismiss, the Court accepts the

complaint’s factual allegations as true and grants all reasonable inferences in favor of the

non-moving party. Park Irmat Drug Corp. v. Express Scripts Holding Co., 911 F.3d 505, 512

(8th Cir. 2018). To avoid dismissal, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quotation omitted). Although the Court accepts the complaint’s

factual allegations as true, it is “not bound to accept as true a legal conclusion couched

as a factual allegation.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quotation

omitted).

                                              -5-
          CASE 0:20-cv-00877-JRT-HB Doc. 35 Filed 02/08/21 Page 6 of 10




       A. First Amendment Free Speech

       Plaintiffs allege that Policy 420-5250 infringes their First Amendment rights to

freedom of speech by limiting the sources from which they may purchase Xbox 360 units.

Civilly committed persons do not forfeit their First Amendment rights, but the

circumstances of their confinement “may necessitate restrictions on the right to free

speech.” Beaulieu v. Ludeman, 690 F.3d 1017, 1038–39 (8th Cir. 2012). Here, the First

Amendment does not establish a right for civilly detained individuals to purchase or use

gaming consoles, computers, or have unfettered access to the internet. See Banks v.

Jesson, No. 11-1706, 2012 WL 13094534, at *10 (D. Minn. Jan. 13, 2012) (MSOP’s policy

restricting Plaintiff from possessing videogame systems and “limitations on detainees’ use

of computers, email, and the internet do not raise constitutional concerns.”). 3 Further,

even if there were such a right, Plaintiffs do not allege that they are being restricted from

purchasing game consoles, only that the certain system they desire—a first generation

Xbox 360—is not currently available from the approved vendor. Plaintiffs, therefore, have




3
  See also Pyron v. Ludeman, 2011 WL 3293523, at *4 (D. Minn. June 6, 2011) (dismissing First
Amendment claims regarding MSOP’s limitations on computer storage space where such
restrictions did not limit access to courts); Senty-Haugen v. Goodno, 462 F.3d 876, 886 n.7 (8th
Cir. 2006) (finding that restrictions on civilly committed Plaintiff’s computer privileges and access
to outside vendors are “de minimis restrictions with which the Constitution is not concerned.”
(quoting Bell v. Wolfish, 441 U.S. 520, 539 n.20 (1979))). Further, officials may permissibly restrict
the source and type of permissive goods that incarcerated or confined persons may purchase.
See e.g. Bell, 441 U.S. at 550–51 (upholding a prohibition on hardback books that were not sent
from approved sources).


                                                 -6-
          CASE 0:20-cv-00877-JRT-HB Doc. 35 Filed 02/08/21 Page 7 of 10




not plausibly alleged that Policy 420-5250 violates their First Amendment rights to free

speech.

       B. Fourteenth Amendment

           1. Equal Protection

       “The Equal Protection Clause requires state actors to treat similarly situated

persons alike, but state actors do not run afoul of the Equal Protection Clause if they treat

dissimilarly situated persons dissimilarly.” Am. Family Ins. v. City of Minneapolis, 836 F.3d

918, 921 (8th Cir. 2016). Plaintiffs allege violations of their rights to equal protection

because clients who had access to an “outside resource person” were able to purchase

Xbox 360 units through GameStop. However, Plaintiffs do not allege that Policy 420-5250

made an exception to the approved vendor requirement for units purchased through

“outside resource persons,” only that those who had outside resource persons were able

to procure the units. Plaintiffs also allege that credit and debit cards were the only

payment method accepted, which disadvantaged clients without access to credit or debit

cards. However, the equal protection clause does not require MSOP to create a level

opportunity for dissimilarly situated clients to purchase recreational goods, such as

gaming systems. Because Plaintiffs have not alleged facts to suggest that either Policy

420-5250, or the staff who implemented the policy, have treated similarly situated people

differently, the Court finds that Plaintiffs have failed to state a claim for violation of their

equal protection rights.


                                              -7-
          CASE 0:20-cv-00877-JRT-HB Doc. 35 Filed 02/08/21 Page 8 of 10




           2. Procedural Due Process

       Finally, “[t]o set forth a procedural due process violation, a plaintiff, first, must

establish that his protected liberty or property interest is at stake.” Schmidt v. Des Moines

Pub. Sch., 655 F.3d 811, 817 (8th Cir. 2011) (quotation omitted). Protected liberty interests

may arise from the Due Process Clause or the laws of the states. Persechini v. Callaway,

651 F.3d 802, 806 (8th Cir. 2011). Civilly detained people like Plaintiffs retain protected

liberty interests, though their liberties may be permissibly curtailed due to the

circumstances of their confinement. See Senty-Haugen v. Goodno, 462 F.3d 876, 886 (8th

Cir. 2006). Plaintiffs’ property rights may also be reasonably constrained in accordance

with MSOP’s therapeutic or policy considerations. See Beaulieu, 690 F.3d at 1034–35.

       Plaintiffs fail to identify any constitutionally protected liberty interest related to

MSOP’s approved vendor policy. On the contrary, courts have routinely held that civilly

committed persons do not have a cognizable liberty or property interest in electronics,

including computers, gaming systems, and radio devices. 4 Because Plaintiffs do not

identify a constitutionally protected liberty or property interest, Plaintiffs fail to state a

cognizable claim for a procedural due process violation.



4
 See e.g. Beaulieu, 690 F.3d at 1047 (“[Plaintiff] has not identified any property or liberty interest
implicated by defendants’ refusal to give him access to a legal computer.”); Banks, 2012 WL
13094534, at *11 (“As in the case of personal computers, Plaintiff has no constitutional right to
electronic gaming systems or satellite radio devices.”); Semler v. Ludeman, Civ. No. 09-0732, 2010
WL 145275 (D. Minn. Jan. 8, 2010) (“No federal, state, or local statute creates a property right
for Plaintiffs to possess computers and electronics[.]”).


                                                 -8-
         CASE 0:20-cv-00877-JRT-HB Doc. 35 Filed 02/08/21 Page 9 of 10




          3. Substantive Due Process

       “To establish a substantive due process violation, [the plaintiff] must demonstrate

that a fundamental right was violated and that [the defendant’s] conduct shocks the

conscience.” Stockley v. Joyce, 963 F.3d 809, 818 (8th Cir. 2020) (quoting Folkerts v. City

of Waverly, 707 F.3d 975, 980 (8th Cir. 2013). “Only in the rare situation when state action

is truly egregious and extraordinary will a substantive due process claim arise.” Strutton

v. Meade, 668 F.3d 549, 557 (8th Cir. 2012) (quotation omitted). Plaintiffs have asserted

no fundamental right to possess or purchase first generation Xbox 360 units and Plaintiffs

have alleged no facts to suggest that Defendants’ conduct shocks the conscience or rises

to the level of an egregious abuse of power. Accordingly, Plaintiffs fail to state a claim for

violation of their substantive due process rights. Although Plaintiffs’ claims are clearly

not colorable in federal court and this action must be dismissed, the Court encourages

Defendants to try to find alternative acceptable vendors for this product.


                                           ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1. The R&R [Docket No. 32] is ADOPTED and Plaintiffs’ Objections to the R&R

          [Docket No. 33] are OVERRULED;

       2. Defendants’ Motion to Dismiss [Docket No. 21] is GRANTED, and Plaintiffs’

          Complaint is DISMISSED with prejudice.

                                             -9-
       CASE 0:20-cv-00877-JRT-HB Doc. 35 Filed 02/08/21 Page 10 of 10




      LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: February 8, 2021                    _____                    _____
at Minneapolis, Minnesota.                       JOHN R. TUNHEIM
                                                     Chief Judge
                                             United States District Court




                                    -10-
